Exhibit 10.20

Andrew Lockhart

TERMS AND CONDITIONS OF EMPLOYMENT

Employer’s name and address: Calix, Inc., a Delaware US corporation (the
“Company”)

Employee’s name and address: Andrew Lockhart, 113 Castelnau, London SW13 9EL,
England (“you”).

In terms of the Employment Rights Act 1996 (the “Act”) this document (the
“Agreement”) gives details of your terms and conditions of employment with the
Company together with other workplace information, as at February 2, 2011.

Company and you agree that this Agreement shall be assigned to a wholly owned UK
subsidiary of Calix, Inc. as soon as such entity is legally incorporated, and
that such entity shall be considered the “Company” for purposes of this
Agreement from and after the date of such assignment.

 

1. JOB TITLE AND DUTIES

 

1.1 You are employed as Senior Vice President, International Field Operations
with effect from the earlier to occur of 90 days following the signature of this
Agreement or an earlier date to be agreed between you and the Company (the
“Start Date”), with the following responsibilities:

The Senior Vice President, International Field Operations will be responsible
for implementing and driving the strategic direction of business growth
internationally. This position will be responsible for identifying and
initiating sales efforts, product insertion strategies, building customer
relationships and creating detailed account strategies within EMEA, APAC and
South America. The position will also be responsible for building and growing
the following organizations internationally: Field Marketing, Sales Operations,
Technical Support and Customer Service.

 

1.2 You will perform all duties required of you by the Company, commensurate
with the job title and description set forth in Clause 1.1 above.

 

1.3 Whilst employed by the Company you must:

 

  (a) during your hours of work devote the whole of your time, attention and
abilities to the business of the Company and carry out your duties with due care
and attention;

 

  (b) not, without the Company’s prior written consent, be in any way directly
or indirectly engaged or concerned with any other business or employment whether
during or outside your hours of work for the Company (provided, however, that
you may continue to act as an industry advisor to Telesoft Partners during
non-business hours, so long as such activity does not interfere with the
performance of your responsibilities under this Agreement);

 

  (c) use your best efforts to promote and protect the interests of the Company
and observe the utmost good faith towards the Company; and

 

  (d) comply with all the Company’s rules, regulations and policies from time to
time in force and any rules which the Company’s clients may require you to
observe whilst working on their premises.

 

1



--------------------------------------------------------------------------------

2. COMMENCEMENT OF EMPLOYMENT

 

2.1 Your period of continuous employment with the Company commenced on Start
Date.

 

2.2 No employment with a previous employer counts as part of your period of
continuous employment with the Company.

 

3. REMUNERATION

 

3.1 Your gross basic salary is £180,000 per annum (or such other sum as agreed
between you and the Company from time to time). The salary will be paid after
deduction of all taxes and national insurance contributions and is payable in
equal monthly instalments on or around the last day of each month into your
nominated bank account.

 

3.2 The Compensation Committee of the Calix, Inc. Board of Directors
(“Compensation Committee”) will review your salary on an annual basis based on
your performance and the Company’s performance.

 

3.3 You will also be paid a benefits allowance in the total sum necessary to
allow you to purchase medical expenses insurance and long term disability
insurance. The benefits allowance will be paid, after deduction of all taxes and
national insurance contributions, into your nominated bank account upon the
Company’s receipt of documentation of the actual costs to you of such benefits.
As and when the Company, in its discretion, introduces medical expenses
insurance and long term disability insurance benefits for its executives based
in the UK, you will become eligible for such plans and this benefits allowance
will be cease to be payable by the Company.

 

3.4 You will also be eligible to participate in any pension or car allowance
schemes that the Company shall, in its discretion, later put in place for
UK-based executives.

 

3.5 You will be eligible for the Calix Executive Change in Control Severance
Plan, a copy of which has been provided to you.

 

3.6 For the purposes of the Employment Rights Act 1996, sections 13-27, you
agree that the Company may deduct from your remuneration any sums due from you
to the Company including, without limitation, your pension contributions (if
any) and any overpayments, loans or advances made to you by the Company.

 

4. BONUS

 

4.1 You will be eligible to receive an annual bonus and your target annual bonus
will be a sum of £58,375. The actual amount of bonus to be paid to you, if any,
will be determined by whether Calix, Inc. has met its annual corporate bonus
payout goals. You will not be entitled to receive any payment of bonus unless
you are in employment (and have not given or received notice of termination) at
the date the bonus is paid to you.

 

4.2 You will also be eligible to participate in the Company’s variable sales
compensation program, subject always to the rules of that program, from time to
time. As part of this variable compensation program, your annual target
incentive compensation is estimated to be £96,625 based on the achievement of
all your objectives for that year. The Compensation Committee will, in its sole
discretion, determine the extent to which you have met your objectives and the
amount of any incentive compensation due to you for any particular year.

 

4.3 You will be eligible to receive a sign-on bonus of £25,000 at the same time
as you receive your first payment of salary from the Company. This sign-on bonus
is subject to applicable income tax and National Insurance contributions
deductions.

 

2



--------------------------------------------------------------------------------

4.4 If you resign or are dismissed for gross misconduct at any time before the
first anniversary of the Start Date, you will repay, within 30 days of the
termination of your employment, a sum equal to 1/12th of the sign-on bonus paid
by Company multiplied by the number of months, including partial months, between
the date of termination of the employment and the first anniversary of the Start
Date. (Example – total bonus, £10,000; start date 1/1/10; termination date
7/1/10; repayment amount £5,000.00 {£10,000÷12 = £833.33 x 6})

 

4.5 The repayment amount calculated in accordance with clause 4.4 may be
deducted from any and all amounts due to you from the Company, including,
without limitation, wages, accrued holiday pay, bonuses and variable
compensation, and you expressly authorize the Company to effect such deductions.

 

5. STOCK OPTIONS

 

5.1 The Company will recommend that the Calix, Inc. Board of Directors grant you
an option to purchase 250,000 shares of Calix, Inc. common stock (“Shares”) with
an exercise price equal to the fair market value on the date of the grant, as
determined by the Board of Directors. This option will vest during the period
that you remain continuously employed by the Company at the rate of 25% of the
Shares on the first anniversary of the date of this Agreement, with the
remainder of the Shares vesting monthly thereafter in equal installments over
the next 36 months. Vesting will depend on your continued employment with the
Company. The grant of the options is at the sole discretion of the Board of
Directors.

 

5.2 The stock options will be subject to the terms of the Calix, Inc. 2010 Stock
Option Plan as amended from time to time, and any award agreement documenting
the grant.

 

6. EXPENSES

The Company shall reimburse to you (against receipts or other appropriate
evidence as the Company may require) the amount of all out-of-pocket expenses
reasonably and properly incurred by you in the proper performance of your duties
hereunder in accordance with the Company’s expenses policy in force from time to
time.

 

7. NORMAL HOURS OF WORK

 

7.1 Your normal hours of work are 9am to 5.30pm Monday to Friday inclusive with
one hour break for lunch each day.

 

7.2 You may from time to time be required to work additional hours in order to
properly perform your duties and/or allow the Company to meet its obligations to
its clients. You are not entitled to additional remuneration for hours worked in
excess of your normal hours.

 

7.3 In particular, you agree to work hours that exceed the maximum average
weekly working time limit of 48 hours imposed by the Working Time Regulations
1998. You may withdraw your agreement on giving to the Company one month’s prior
written notice.

 

8. PLACE OF WORK

 

8.1 Your normal place of work will be in a location in greater London to be
agreed between you and the Company, but the Company may change your normal place
of work on giving you at least one month’s notice of any permanent change to
your normal place of work. Provided, however, that the Company shall not,
without your agreement, change your normal place of work to a location outside
of a 50 mile radius of the place of work stated above.

 

8.2 You may be required to work at any of the Company’s premises or at the
premises of its customers, clients, suppliers or associates wherever in the
world from time to time.

 

3



--------------------------------------------------------------------------------

8.3 You may be required to work overseas for periods exceeding one month,
however there are currently no particulars to be entered in this regard.

 

9. NOTICE

 

9.1 The length of prior written notice that you must give the Company in order
to terminate your employment is 3 months.

 

9.2 The Company must give you 3 months notice to terminate your employment

 

9.3 If you are dismissed for gross misconduct, you will receive no notice.

 

9.4 The Company may, at its absolute discretion, require you not to attend at
work and/or not to undertake all or any of your duties hereunder during any
period of notice (whether given by the Company or you), provided always that the
Company shall continue to pay your salary and those benefits set out in Clause
3.3. For the avoidance of doubt, there is no obligation on the Company to
provide you with any work during any period of notice and you will not be
entitled to work on your own account or on account of any other person, firm or
company during that period.

 

10. NORMAL RETIREMENT AGE

The Company’s normal retirement age for men and women is 65. However, the
Company will duly consider any request by the Employee to work beyond that age
in accordance with the Employment Equality (Age) Regulations 2006.

 

11. HOLIDAYS AND HOLIDAY PAY

 

11.1 You are entitled, in addition to all public and bank holidays recognised in
England, to 25 working days paid holiday in each holiday year.

 

11.2 The Company’s holiday year runs from 1st January to 31st December.

 

11.3 If your employment begins or ends part way through the holiday year your
holiday entitlement for that year will be assessed on a pro rata basis.

 

11.4 On termination of your employment you will be entitled to pay in lieu of
any holidays which have accrued to you in the holiday year in which the
termination takes place but which you have not taken at that time. The Company
may require you to take unused holidays during your notice period. If on the
termination of your employment, you have taken holidays in excess of the
statutory holiday entitlement which has accrued to you at that time you will be
required to repay to the Company holiday pay in respect of those holidays.

 

11.5 Holidays must be taken at times agreed by the Company and sufficient notice
of a request to take holiday must be given to the Company.

 

11.6 All holidays must be taken in the holiday year in which they accrue and
cannot be carried over to the next holiday year without the prior consent of the
Company.

 

12. SICKNESS OR OTHER ABSENCE

 

12.1 If you are absent from work for any reason and your absence has not
previously been authorised by the Company you must inform the Company by 9am on
your first day of absence.

 

12.2

In respect of absence due to sickness, injury or accident that continues for
more than 7 consecutive days (including weekends) you must provide the Company
with a fit note from a

 

4



--------------------------------------------------------------------------------

  doctor or registered medical practitioner stating the reason for the absence.
Thereafter fit notes must be provided to the Company to cover the remainder of
the period of continuing sickness absence. Failure to follow these requirements
may result in disciplinary action and loss of Statutory Sick Pay.

 

12.3 If you are absent from work due to sickness, injury or accident and comply
with the requirements in this Clause you will be paid, subject to the provision
of a fit note from a registered medical practitioner:

 

  (a) Your full basic salary and benefits for the first eight weeks of sickness
absence; and

 

  (b) Statutory Sick Pay in accordance with the provisions of the applicable
legislation for any further sickness absence in any twelve-month period.

For the purposes of Statutory Sick Pay, the “qualifying days” are Monday to
Friday inclusive.

 

12.4 Payment of any salary for the first eight weeks of sickness absence made in
accordance with Clause 12.3(a) above, if applicable, shall be made less an
amount equivalent to any Statutory Sick Pay payable to you.

 

12.5 The Company reserves the right to require you to undergo a medical
examination conducted by a doctor nominated by the Company, at the Company’s
expense.

 

12.6 If the sickness, injury or accident is caused by the act or omission of a
third party you must, at the Company’s request, include in any claim for damages
against such third party a claim in respect of moneys paid by the Company under
this Clause 12 and must refund to the Company any damages recovered under that
head.

 

13. PENSION

 

13.1 The Company does not operate a pension scheme applicable to your
employment. You will be eligible to participate in a pension scheme if the
Company establishes a pension scheme in the future.

 

13.2 In the event that you make documented contributions to a private pension or
retirement savings scheme, the Company will pay matching annual contributions
into such private pension or retirement scheme in the amount of 40% of your
annual contributions, to a maximum annual contribution by the Company of 6% of
the gross basic salary set forth in Clause 3.1 above.

 

14. CONFIDENTIALITY

You must not (except in the proper performance of your duties) while employed by
the Company or at any time (without limit) after the date on which your
employment with the Company terminates:

 

  (a) divulge or communicate to any person;

 

  (b) use for your own purposes or for any purposes other than those of the
Company or, as appropriate, any of its clients; or

 

  (c) through any failure to exercise due care and diligence, cause any
unauthorised disclosure of;

any trade secrets or confidential information relating to the Company, or of
Calix, Inc., a Delaware, US corporation, or any of its direct or indirect
subsidiaries or affiliates (collectively each a “Calix Company”), or any clients
of any Calix Company. You must at all times use

 

5



--------------------------------------------------------------------------------

your best endeavours to prevent publication or disclosure of any trade secrets
or confidential information. These restrictions shall cease to apply to any
information which shall become available to the public generally otherwise than
through the default by you.

 

15. INVENTIONS AND OTHER WORKS

 

15.1 For the purposes of this Clause, “Intellectual Property Rights” means any
and all existing and future intellectual or industrial property rights (whether
registered or unregistered) including but not limited to all existing and future
patents, copyrights, design rights, database rights, trade marks, semi-conductor
topography rights, plant varieties rights, internet rights/domain names,
know-how, confidential information and any and all applications for any of the
foregoing and any and all rights to apply for any of the foregoing.

 

15.2 During your employment with the Company, you may either alone or in
conjunction with others, generate or assist in the generation of documents,
materials, designs, drawings, processes, formulae, computer coding,
methodologies, confidential information and other works which relate to the
business of the Company or any Calix Company or which are capable of being used
or adapted for use therein or in connection therewith (“Works”) and you agree
that in respect of any such Works and all Intellectual Property Rights in
relation thereto, you are obliged to further the interests of the Company and
any Calix Company.

 

15.3 You must immediately disclose to the Company all Works and all related
Intellectual Property Rights. Both the Works and the related Intellectual
Property Rights will (subject to sections 39 to 43 Patents Act 1977) belong to
and be the absolute property of the Company or any other person the Company may
nominate.

 

15.4 You shall immediately on request by the Company (whether during or after
the termination of your employment) and at the expense of the Company:

 

  (a) apply or join with the Company in applying for any Intellectual Property
Rights or other protection or registration (“Protection”) in the United Kingdom
and in any other part of the world for, or in relation to, any Works;

 

  (b) execute all instruments and do all things necessary for vesting the Works
or Protection when obtained and all right, title and interest to and in the same
absolutely and as sole beneficial owner in the Company or other person as the
Company may nominate; and

 

  (c) sign and execute any documents and do any acts reasonably required by the
Company in connection with any proceedings in respect of any applications and
any publication or application for revocation of any Protection,

 

15.5 You hereby irrevocably and unconditionally waive all rights under Chapter
IV Copyright, Designs and Patents Act 1988 and any other moral rights which you
may have in any Works in whatever parts of the world such rights may be
enforceable including:

 

  (a) the right conferred by section 77 of that Act to be identified as the
author of any such Works; and

 

  (b) the right conferred by section 80 of that Act not to have any such Works
subjected to derogatory treatment.

 

15.6 You hereby irrevocably appoint the Company to be your attorney and in your
name and on your behalf to execute any such act and to sign all deeds and
documents and generally to use your name for the purpose of giving to the
Company the full benefit of this Clause. You agree that, with respect to any
third parties, a certificate signed by any duly authorised officer of the
Company that any act or deed or document falls within the authority hereby
conferred shall be conclusive evidence that this is the case.

 

6



--------------------------------------------------------------------------------

15.7 Nothing in this Clause shall be construed as restricting your rights or
those of the Company under sections 39 to 43 Patents Act 1977.

 

15.8 You agree that, in addition to this clause, you will, if requested by the
Company, sign up to any standard policies in relation to any Works implemented
by the Company from time to time.

 

16. DATA PROTECTION

By signing this Agreement, you acknowledge and agree that the Company and any
other Calix company is permitted to hold and process personal (and sensitive)
information and data about you as part of its personnel and other business
records; and may use such information in the course of the Company’s business.
You agree that the Company and any other Calix company may disclose such
information to third parties; including where they are situated outside the
European Economic Area, in the event that such disclosure is in the Company’s
view required for the proper conduct of the Company’s business or that of any
associated company. This Clause applies to information held, used or disclosed
in any medium.

 

17. RESTRICTIONS

 

17.1

In the course of your employment you will be exposed to confidential information
and will acquire other proprietary knowledge relating to the Company’s and other
Calix companies’ current and planned operations. Therefores subject to the terms
of Clause 17.2, you will not during the period of your employment with the
Company and for a period of six months after the termination of your employment,
either directly, or indirectly through any other person, firm or other
organisation:

 

  (a) solicit, entice or induce any person, firm or other organisation which at
any time during the last year of your employment with the Company was a supplier
of the Company or a Calix Company (and with whom you were actively involved
during that time) to reduce the level of business between the supplier and the
Company or the Calix Company and you will not approach any supplier for that
purpose or authorise or approve the taking of such actions by any other person;

 

  (b) solicit business which is of the same or similar nature as the business
with which you were involved at any time during the last year of your employment
with the Company (such business referred to as the “Business”) from any person,
firm or other organisation which at any time during the last year of your
employment with the Company was a customer or client of the Company or a Calix
Company (and with whom you were actively involved during that time) and you will
not approach any client or customer for that purpose or authorise or approve the
taking of such actions by any other person. For the purposes of this
restriction, the expression customer or client shall include all persons from
whom the Company or a Calix Company has received inquiries for the provision of
goods or services where such inquiries have not been concluded;

 

  (c) employ or engage or otherwise solicit, entice or induce any person who,
during the last year of your employment with the Company, was an employee or
contractor of the Company or a Calix Company who has a function that is not
purely administrative to become employed or engaged by you or any other person,
firm or other organisation and you will not approach any such employee for such
purpose or authorise or approve the taking of such actions by any other person;
and

 

  (d) be employed or engaged or otherwise interested in a business which is the
same as or similar to the Business.

 

7



--------------------------------------------------------------------------------

17.2 The restrictions contained in Clauses 17.117.1(a)to 17.1(d) will not apply
if:

 

  (a) you have received the prior written consent of the Company to your
activities; or

 

  (b) you will not be in competition with the Business in carrying out those
activities.

 

17.3 If the Company suspends any of your duties under Clause 9.4 during any
period after notice of termination has been given by the Company or you, the
aggregate of the period of the suspension and the period after the end of your
employment with the Company during which the restrictions in this Clause 17
shall apply shall not exceed six months and, if the aggregate of the two periods
would exceed six months, the period after the end of your employment during
which the restrictions shall apply shall be reduced accordingly.

 

17.4 The restrictions in this Clause 17 are separate and severable restrictions
and are considered by the parties to be reasonable in all the circumstances. It
is agreed that if any such restrictions by themselves, or taken together, shall
be adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company but would be adjudged
reasonable if part or parts of the wording were deleted, the relevant
restriction or restrictions shall apply with such deletion(s) as may be
necessary to make it or them valid and effective.

 

18. COMPANY AND CLIENT PROPERTY

All equipment (including computer equipment), notes, memoranda, records, lists
of customers, suppliers and employees, correspondence, computer and other discs
or tapes, data listings, codes, keys and passwords, designs, drawings and other
documents or material whatsoever (whether made or created by you or otherwise
and in whatever medium or format) relating to the business of the Company or a
Calix Company or any of its or their clients (and any copies of the same) shall:

 

  (a) be and remain the property of the Company or the relevant client; and

 

  (b) be handed over by you to the Company on demand and in any event on the
termination of your employment.

 

19. GRIEVANCE AND DISCIPLINARY MATTERS

 

19.1 If you have any grievance relating to your employment you may apply in
writing to any director of the Company.

 

19.2 The director will consider your grievance and report to you within 7 days
of the date when the grievance was raised.

 

19.3 If that report is not acceptable to you, you may then, within 7 days of
receipt by you of the report, refer the matter in writing to the Chief Operating
Officer of Calix, Inc., who will notify you of their decision within 14 days and
whose decision will be final and binding.

 

19.4 There are no special disciplinary rules which apply to you and any
disciplinary matters affecting you will be dealt with by the Board of Directors
of the Company.

 

19.5 If you are dissatisfied with any decision of the Company regarding any
disciplinary matter, you may apply in writing to the Chief Operating Officer of
Calix, Inc. within 5 days of the decision to have that decision re-considered.

 

8



--------------------------------------------------------------------------------

19.6 The grievance, disciplinary and appeals procedures are not contractually
binding on the Company and the Company may alter them, or omit any or all of
their stages where it considers it appropriate.

 

20. COLLECTIVE AGREEMENTS

There are no collective agreements applicable to you or which affect your terms
of employment.

 

21. CHANGES TO TERMS OF EMPLOYMENT

 

21.1 The Company reserves the right to make reasonable changes to any of your
terms and conditions of employment that are not likely to have a material
adverse impact upon you.

 

21.2 You will be given not less than one month’s written notice of any
significant changes that may be given by way of an individual notice. Such
changes will be deemed to be accepted unless you notify the Company of any
objection in writing before the expiry of the notice period.

 

22. PREVIOUS CONTRACTS

The contractual terms in this Agreement shall be in substitution for all or any
existing contracts of employment entered into between you and the Company which
cease to have effect on the date upon which you commence work under this
Agreement.

 

23. WORK PERMITS

It is a condition precedent to your employment with the Company that you are
legally entitled to reside and work in the United Kingdom. You confirm that you
are legally entitled to work in the United Kingdom without holding a work
permit. Should it be discovered that you do not have permission to live and work
in the United Kingdom or if any such permission is revoked, the Company reserves
the right to terminate your employment forthwith without notice or pay in lieu
of notice and without referring to the warning stages of the Company’s
disciplinary procedure.

 

24. PRIVACY OF COMMUNICATION

 

24.1 All communications, whether by telephone, email, fax, or any other means,
which are transmitted, undertaken or received using the Company’s IT or
communications systems (“Company Systems”) or on Company premises will be
treated by the Company as work related. The Company Systems are provided for
your work use only. You agree that the Company may intercept, record and monitor
all communications made by you and your use of the Company Systems without
further notice. You should not regard any communications or use as being
private.

 

24.2 The interception, recording and monitoring of communications is intended to
protect the Company’s business interests for example, for the purposes of
quality control, security of the Company Systems, protection of the Company’s
confidential information and legitimate business interests, record-keeping and
evidential requirements, detection and prevention of criminal activity or
misconduct and to assist the Company to comply with relevant legal requirements.

 

24.3 You acknowledge and agree that all communications, data, records and files
stored on the Company Systems or on the Company’s premises may be used as
evidence in disciplinary or legal proceedings against you.

 

9



--------------------------------------------------------------------------------

25. GOVERNING LAW AND JURISDICTION

This Agreement is governed by and to be construed in accordance with English law
and any dispute is subject to the non-exclusive jurisdiction of the English
courts.

IN WITNESS of which this Agreement has been executed and delivered as a deed on
the first date written above.

 

EXECUTED as a Deed    

/s/ Carl Russo

by Calix, Inc.     Director

acting by Carl Russo

 

and Kelyn Brannon

   

/s/ Kelyn Brannon

    Director/Secretary

 

EXECUTED as a Deed

by Andrew Lockhart

in the presence of:

   

/s/ Andrew Lockhart

Witness’s     Signature:    

/s/ Daua Cockhart

Full Name:     DAUA COCKHART Address:     M3, Castelnau, SW13 9EL     London.

 

10